Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 1 of 32 PagelD 1195

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
ANTHONY GATES,
Petitioner,

VS. Case No. 3:16-cev-1457-HES-JBT

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

Respondents.

 

ORDER
I. INTRODUCTION

Petitioner Anthony Gates, proceeding pro se, initiated this case by filing
a Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus By a Person in
State Custody (Petition) (Doc. 1). He challenges his state court (Duval
County) conviction for conspiracy to traffic in cocaine. Petition at 1-2.
Petitioner raises nine grounds in the Petition: (1) ineffective assistance of
counsel for failure to file a motion to withdraw the plea prior to sentencing, or
otherwise object, when the state violated the plea agreement, prejudicing
Petitioner; (2) ineffective assistance of counsel for misinforming Petitioner that

if he entered a plea he could provide substantial assistance to law enforcement

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 2 of 32 PagelD 1196

in order to reduce his sentence, which was not the case, resulting in an
involuntary plea and prejudice to Petitioner; (3) ineffective assistance of
counsel for failure to object to the state’s introduction of evidence of arrest for
a new violation at the sentencing hearing when that was not a condition of the
plea agreement, resulting in prejudice to Petitioner; (4) ineffective assistance
of counsel for failure to object to the state’s recommendation of a sentence of
15 years to 30 years, which prejudiced Petitioner as this was a breach of the
plea agreement; (5) Florida Statute § 893.135 is facially unconstitutional: (6)
the cumulative effect of the ineffective assistance of counsel: (7) a violation of
due process and equal protection due to the violation of the terms of the plea
agreement, resulting in illegal incarceration; (8) ineffective assistance of
counsel for failure to move for a hearing in recission or hold the state in full
compliance to the performance of the contract: and (9) a fundamental error due
to failure to investigate the Petitioner’s criminal history, resulting in
Petitioner entering a conditional plea involving a substantial assistance
agreement. Id. at 7-8 (capitalization omitted).

Petitioner believes his Petition is timely. Id. at 24. Respondents filed

a Response to Petition for Writ of Habeas Corpus (Response) (Doc. 17)

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 3 of 32 PagelD 1197

asserting the federal petition is untimely filed and due to be dismissed. !
Petitioner filed a Reply to State’s Response (Reply) (Doc. 26).2
Il. TIMELINESS
Respondents calculate the Petition is untimely. Response at 5-11.
Pursuant to the Antiterrorism and Effective Death Penalty Act (AEDPA),
there is a one-year period of limitation:

(d)(1) A 1-year period of limitation shall apply to an
application for a writ of habeas corpus by a person in custody
pursuant to the judgment of a State court. The limitation period
shall run from the latest of -

(A) the date on which the judgment became final
by the conclusion of direct review or the expiration of
the time for seeking such review:

(B) the date on which the impediment to filing
an application created by State action in violation of
the Constitution or laws of the United States is
removed, if the applicant was prevented from filing by
such State action;

(C) the date on which the constitutional right
asserted was initially recognized by the Supreme
Court, if the right has been newly recognized by the
Supreme Court and made retroactively applicable to
cases on collateral review; or

 

' Respondents filed Exhibits (Doc. 17), hereafter referred to as “Ex.” In this opinion, the
Court references the Bates stamp numbers as the bottom of each page of the exhibit.
Otherwise, the page number on the exhibit will be referenced.

* With respect to the Petition, Response, and Reply, the Court will refer to the page numbers
assigned by the electronic filing system.
3

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 4 of 32 PagelD 1198

(D) the date on which the factual predicate of the
claim or claims presented could have been discovered
through the exercise of due diligence.
(2) The time during which a properly filed application for

State post-conviction or other collateral review with respect to the

pertinent judgment or claim is pending shall not be counted

toward any period of limitation under this subsection.
28 U.S.C. § 2244(d).

Pursuant to AEDPA, effective April 24, 1996, Petitioner had one-year
to file a timely federal petition pursuant to 28 U.S.C. § 2254. Wilcox v. Fla.
Dep't of Corr., 158 F.3d 1209, 1211 (11th Cir. 1998) (per curiam) (one-year from
date of enactment is adopted for convictions that became final prior to the
effective date of AEDPA), cert. denied, 531 U.S. 840 (2000); see Guenther v.
Holt, 173 F.3d 1328, 1331 (11th Cir. 1999), cert. denied, 528 U.S. 1058 (2000)
(same). Upon review, the Court finds Petitioner comphed with the one-year
limitation period described above. An explanation follows.

After judgment and conviction, Petitioner appealed to the First District
Court of Appeal (1st DCA). Ex. B1 at 58: Ex. B2. On August 11, 2011, the
Ist DCA affirmed per curiam. Ex. B4. The mandate issued August 29, 2011.
Ex. B5. The conviction became final on Wednesday, November 9, 2011 (90

days after August 11, 2011) (According to rules of the Supreme Court, a

petition for certiorari must be filed within 90 days of the appellate court’s entry

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 5 of 32 PagelD 1199

of judgment on the appeal or, if a motion for rehearing is timely filed, within
90 days of the appellate court’s denial of that motion.”).

Meanwhile, on September 16, 2011, Petitioner filed, pursuant to the
mailbox rule, a motion to reduce and modify sentence, pursuant to Rule
3.800(c), Fla. R. Crim. P., which served to toll the limitation period. Ex. B6.
See Rogers v. Sec’y, Dep't of Corr., 855 F.3d 1274, 1277 (11th Cir. 2017) (a Rule
3.800(c) motion constitutes an application for collateral review which tolls the
limitation period). The trial court denied the motion on December 7, 2011.
Ex. B7. The motion is not appealable;+ therefore, the limitation period began
running the following day, December 8, 2011, and ran for a period of 109 days,
until Petitioner, pro se, filed an initial Rule 3.850 motion for post-conviction

relief on March 26, 2012. (Doc. 30).5 Through counsel, Petitioner filed an

 

* During the pendency of the motion to reduce and modify sentence, Petitioner filed a state
petition for writ of habeas corpus on September 21, 2011, which was denied by the Ist DCA
on October 19, 2011. Petitioner’s Exhibits D & E (Docs. 26-4 & 26-5).

‘A Rule 3.800(c) motion, directed to the discretion of the trial court, is not appealable.
Frazier v. State, 766 So. 2d 459, 460 (Fla. Ist DCA 2000) (per curiam). Thus, the motion
becomes final upon the trial court’s ruling. Motes v. Fla. Dep’t of Corr. Sec’y, No.
3:16cv468/MCR/EMT, 2017 WL 7053990, at *3 n. 5 (N.D. Fla. Sept. 6, 2017) (not reported in
I. Supp), report and recommendation adopted by, 2018 WL 564857 (N.D. Fla. Jan. 25, 2018).

» The Court, on March 2, 2021, directed Petitioner to provide the Court with a complete copy
of the pro se Motion 3.850 Post Conviction Relief for Ineffective Assistance of Counsel. Order
(Doc. 29). Petitioner complied, providing the Court with a copy of his signed, post-conviction
motion, date-stamped by an official of Wakulla Correctional Institution (WCI) on March 26,
2012. Notice of Compliance (Doc. 30). Pursuant to the mailbox rule, Rule 3(d), Rules
Governing Section 2254 Cases in the United States District Courts, a document is deemed
filed when a prisoner turns the document over to the prison authorities for mailing utilizing

5

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 6 of 32 PagelD 1200

amended Rule 3.850 motion. Ex. Cl at 1-35. The state responded to grounds
one through three, as directed. Ex. C2 at 101-14. The trial court denied the
amended motion on December 8, 2015. Id. at 224-40. The lst DCA affirmed
per curiam on April 6, 2016. Ex. C4. The mandate issued on April 22, 2016.
Ex. C5. The limitation period began to run the following day, April 23, 2016.
The remaining period, consisting of 256 days, would have expired on
Wednesday, January 4, 2017; however, Petitioner filed his timely federal
Petition on November 15, 2016, pursuant to the mailbox rule.

Based on the history outlined above, the Petition, filed on Tuesday,
November 15, 2016, is timely. Therefore, Respondents request that the case

be dismissed with prejudice as untimely is due to be denied. See Response at

11.

 

the institutional system designed for legal mail. See Houston v. Lack, 487 U.S. 266, 276
(1988) (finding the notice of appeal filed at moment of delivery to the prison officials by a pro
se prisoner). The Court directed Respondents to provide the Court with any mail logs or
other relevant documentation from WCI if such documentation exists. Order (Doc. 29).
Respondents, in their Notice of Compliance With Court Order (Doc. 31), state none exists.
They attach a Memorandum (Doc. 31-1) from WCI (“The Florida Department of Corrections
does not have means in place to document outgoing legal mail.”). Apparently, no mail logs
exist for outgoing legal mail from WCI. Thus, Respondents have not adequately countered
Petitioner’s contention that his Rule 3.850 was filed, pursuant to the mailbox rule, on March
26, 2012. As such, the Court finds Petitioner filed his original pro se Rule 3.850 motion on
March 26, 2012, the date Petitioner turned the document over to the prison authorities for
mailing, as reflected on the date-stamped copy of the motion.

6

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 7 of 32 PagelD 1201

Il. EVIDENTIARY HEARING
“In a habeas corpus proceeding, the burden is on the petitioner to

establish the need for an evidentiary hearing.” Jones v. Sec’y, Fla. Dep’t of

 

Corr., 834 F.3d 1299, 1318 (11th Cir. 2016) (citations omitted), cert. denied,
1378. Ct. 2245 (2017). To be entitled to an evidentiary hearing, the petitioner

must allege “facts that, if true, would entitle him to relief.” Martin v. United

States, 949 F.3d 662, 670 (11th Cir.) (quoting Aron v. United States, 291 F.3d

 

708, 715 (11th Cir. 2002)) (citation omitted), cert. denied, 141 S. Ct. 357 (2020).
See Chavez v. Sec'y, Fla. Dep't of Corr., 647 F.3d 1057, 1060 (11th Cir. 2011)
(opining a petitioner bears the burden of establishing the need for an

evidentiary hearing with more than speculative and inconcrete claims of need),

cert. denied, 565 U.S. 1120 (2012); Dickson v. Wainwright, 683 F.2d 348, 351

 

(11th Cir. 1982) (same).

If the allegations are contradicted by the record, patently frivolous, or
based upon unsupported generalizations, the court is not required to conduct
an evidentiary hearing. Martin, 949 F.3d at 670 (quotation and citation
omitted). In this case, the pertinent facts are fully developed in this record or
the record otherwise precludes habeas relief; therefore, the Court can
"adequately assess [Petitioner's] claim[s] without further factual

development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir. 2003), cert.

7

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 8 of 32 PagelD 1202

denied, 541 U.S. 1034 (2004). Petitioner has not met his burden as the record
refutes the asserted factual allegations or otherwise precludes habeas relief.

Therefore, the Court finds Petitioner is not entitled to an evidentiary hearing.

Schriro v. Landrigan, 550 U.S. 465, 474 (2007).

 

IV. HABEAS REVIEW
In a federal habeas proceeding, a reviewing court asks whether the
petitioner is detained “in violation of the Constitution or laws or treaties of the
United States.” 28 U.S.C. § 2241(c)(3). In this case, AEDPA governs this
state prisoner's federal petition for habeas corpus and “restricts the power of
federal courts to grant writs of habeas corpus based on claims that were
‘adjudicated on the merits’ by a state court.” Shinn v. Kayer, 141 S. Ct. 517,

520 (2020) (per curiam). See 28 U.S.C. § 2254; Sealey v. Warden, Ga.

 

Diagnostic Prison, 954 F.3d 1338, 1354 (11th Cir. 2020) (citation omitted)
(acknowledging the deferential framework of AEDPA for evaluating issues
previously decided in state court), petition for cert. filed, (U.S. Nov. 6, 2020):
Shoop v. Hill, 139 S. Ct. 504, 506 (2019) (per curiam) (recognizing AEDPA
imposes “important limitations on the power of federal courts to overturn the
judgments of state courts in criminal cases").

Using this framework:

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 9 of 32 PagelD 1203

[federal courts] are prohibited from granting a state
prisoner's habeas corpus petition unless the relevant
state court decision on the merits of the petitioner’s
claim ‘was contrary to, or involved an unreasonable
application of, clearly established Federal law, as
determined by the Supreme Court of the United
States, or (2) ‘was based on an_ unreasonable
determination of the facts in light of the evidence
presented in the State court proceeding.’

James v. Warden, Holman Corr. Facility, 957 F.3d 1184, 1190 (11th Cir. 2020)
(quoting 28 U.S.C. § 2254(d)(1)-(2)), cert. denied, No. 20-708, 2021 WL 769704
(U.S. Mar. 1, 2021). This is a high hurdle, not easily surmounted:

A decision is “contrary to” clearly established
federal law if the state court applied a rule that
contradicts governing Supreme Court precedent, or if
it reached a different conclusion than the Supreme
Court did in a case_ involving materially
indistinguishable facts. Williams v. Taylor, 529 U.S.
362, 412-13, 120 S. Ct. 1495, 146 L.Ed.2d 389 (2000).
A state court decision involves an “unreasonable
application” of clearly established federal law if the
court identifies the correct legal principle but applies
it unreasonably to the facts before it. Id. “The question
under AEDPA is not whether a federal court believes
the state court’s determination was incorrect but
whether that determination was unreasonable — a
substantially higher threshold.” Schriro _v.
Landrigan, 550 U.S. 465, 127S. Ct. 1933, 167 L.Ed.2d
836 (2007).

James, 957 F.3d at 1190-91. Indeed, if the state court applied clearly

established federal law to reasonably determined facts when determining a

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 10 of 32 PagelD 1204

claim on its merits, “a federal habeas court may not disturb the state court's
decision unless its error lies ‘beyond any possibility for fairminded

disagreement.” Kayer, 1418S. Ct. at 520 (quoting Harrington v. Richter, 562

 

U.S. 86, 103 (2011)).

A state court's finding of fact, whether a state trial court or appellate
court, is entitled to a presumption of correctness under 28 U.S.C. § 2254(e)(1).
“The state court’s factual determinations are presumed correct, absent clear
and convincing evidence to the contrary.” Sealey, 954 F.3d at 1354 (quoting
28 U.S.C. § 2254(e)(1)). This presumption of correctness, however, applies
only to findings of fact, not mixed determinations of law and fact. Brannan v.
GDCP Warden, 541 F. App'x 901, 903-904 (11th Cir. 2013) (per curiam)
(recognizing the distinction between a pure question of fact from a mixed
question of law and fact), cert. denied, 573 U.S. 906 (2014). Furthermore, the
second prong of § 2254(d), requires this Court to “accord the state trial court
[determination of the facts] substantial deference.” Dallas v. Warden, 964
F.3d 1285, 1302 (11th Cir. 2020) (quoting Brumfield v. Cain, 576 U.S. 305, 314
(2015)). As such, a federal district court may not supersede a state trial
court's determination simply because reasonable minds may disagree about

the finding. Id. (quotation and citation omitted).

10

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 11 of 32 PagelD 1205

Finally, a “look through” presumption is applicable. Where there has
been one reasoned state court judgment rejecting a federal claim followed by
an unexplained order upholding that judgement, federal habeas courts employ
a "look through" presumption: "the federal court should ‘look through' the
unexplained decision to the last related state-court decision that does provide
a relevant rationale. It should then presume that the unexplained decision
adopted the same reasoning." Wilson v. Sellers, 138 S. Ct. 1188. 1192 (2018)
(Wilson).

V. EXHAUTION AND PROCEDURL DEFAULT

A federal district court should not entertain a federal petition unless the
petitioner has first exhausted his state court remedies. Castille v. Peoples,
489 U.S. 346, 349 (1989); Rose v. Lundy, 455 U.S. 509 (1982). A procedural
default arises "when 'the petitioner fails to raise the [federal] claim in state
court and it is clear from state law that any future attempts at exhaustion

would be futile." Owen v. Sec'y, Dep't of Corr., 568 F.3d 894, 908 n.9 (11th

 

Cir. 2009) (quoting Zeigler v. Crosby, 345 F.3d 1300, 1304 (11th Cir. 2003)),
cert. demied, 558 U.S. 1151 (2010). The doctrine of procedural default requires
the following:

Federal habeas courts reviewing the

constitutionality of a state prisoner's conviction and
sentence are guided by rules designed to ensure that

11

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 12 of 32 PagelD 1206

state court judgments are accorded the finality and
respect necessary to preserve the integrity of legal
proceedings within our system of federalism. These
rules include the doctrine of procedural default, under
which a federal court will not review the merits of
claims, including constitutional claims, that a state
court declined to hear because the prisoner failed to
abide by a state procedural rule. See, e.g., Coleman, [®]
supra, at 747-748, 111 S. Ct. 2546; Sykes,|"] supra, at
84-85, 97 S. Ct. 2497. A state court's invocation of a
procedural rule to deny a prisoner's claims precludes
federal review of the claims if, among other requisites,
the state procedural rule is a nonfederal ground
adequate to support the judgment and the rule is
firmly established and consistently followed. See, e.g.,

Walker v. Martin, 562 U.S. ----, ----, 131 S. Ct. 1120,
1127-1128, 179'L.Ed.2d 62 (2011); Beard v. Kindler,
558 U.S.---, ----, 1380 S. Ct. 612, 617-618, 175 L.Ed.2d

417 (2009). The doctrine barring  procedurally
defaulted claims from being heard is not without
exceptions. A prisoner may obtain federal review of a
defaulted claim by showing cause for the default and

prejudice from a violation of federal law. See Coleman,
501 U.S., at 750, 1118. Ct. 2546.

Martinez v. Ryan, 566 U.S. 1, 9-10 (2012).

As there are allowable exceptions to the procedural default doctrine; "[a]
prisoner may obtain federal review of a defaulted claim by showing cause for
the default and prejudice from a violation of federal law[,]". Martinez, 566

U.S. at 10 (citing Coleman, 501 U.S. at 750), and to demonstrate cause, a

 

6 Coleman v. Thompson, 501 U.S. 722 (1991).
7 Wainwright v. Sykes, 433 U.S. 72 (1977).

12

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 13 of 32 PagelD 1207

petitioner must show some objective factor external to the defense impeded his
effort to properly raise the claim in state court. Wright v. Hopper, 169 F.3d
695, 703 (11th Cir.), cert. denied, 528 U.S. 934 (1999). If cause is established,
a petitioner must then demonstrate prejudice. To demonstrate prejudice, a
petitioner must show "there is at least a reasonable probability that the result
of the proceeding would have been different had the constitutional violation
not occurred." Owen, 568 F.3d at 908. In the alternative, a petitioner may
obtain review of a procedurally barred claim if he satisfies the actual innocence
“gateway” established in Schlup v. Delo, 513 U.S. 298 (1995). The gateway
exception is designed to prevent a constitutional error at trial from causing a
miscarriage of justice and conviction of the actually innocent. Kuenzel v.
Comm’r, Ala. Dep’t of Corr., 690 F.3d 1311, 1314 (11th Cir. 2012) (per curiam)
(citation omitted), cert. denied, 569 U.S. 1004 (2013).

In addressing the question of exhaustion, this Court must ask whether
the claim was raised in the state court proceedings and whether the state court
was alerted to the federal nature of the claim:

Before seeking § 2254 habeas relief in federal
court, a petitioner must exhaust all state court
remedies available for challenging his conviction. See
28 U.S.C. § 2254(b), (c). For a federal claim to be
exhausted, the petitioner must have "fairly presented

[it] to the state courts." McNair v. Campbell, 416 F.3d
1291, 1302 (11th Cir. 2005). The Supreme Court has

 

13

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 14 of 32 PagelD 1208

suggested that a litigant could do so by including in his
claim before the state appellate court "the federal
source of law on which he relies or a case deciding such
a claim on federal grounds, or by simply labeling the
claim 'federal.'" Baldwin v. Reese, 541 U.S. 27, 32, 124
S. Ct. 1347, 158 L.Ed.2d 64 (2004). The Court's
guidance in Baldwin "must be applied with common
sense and in light of the purpose underlying the
exhaustion requirement"-namely, giving the state
courts "a meaningful opportunity" to address the
federal claim. McNair, 416 F.3d at 1302. Thus, a
petitioner could not satisfy the exhaustion
requirement merely by presenting the state court with
"all the facts necessary to support the claim," or by
making a "somewhat similar state law claim."
Kelley,[8] 8377 F.3d at 134-44. Rather, he must make
his claims in a manner that provides the state courts
with "the opportunity to apply controlling legal
principles to the facts bearing upon (his) [federal]
constitutional claim." Id. at 1344 (quotation omitted).

Lucas v. Sec'y, Dep't of Corr., 682 F.3d 1342, 1351-52 (11th Cir. 2012), cert.
denied, 568 U.S. 1104 (2013).

Respondents state it appears grounds one through six are exhausted as
Petitioner raised comparable claims in grounds one through six of his amended
Rule 3.850 motion (Ex. C1 at 7-35) and he appealed the denial of the motion.

See Response at 13-14. This Court agrees; the record demonstrates Petitioner

exhausted grounds one through six in the state court system.

 

* Kelley v. Sec’y for the Dep't of Corr., 377 F.3d 1317 (11th Cir. 2004), cert. denied, 545 U.S.
1149 (2005).

 

14

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 15 of 32 PagelD 1209

Respondents contend Petitioner procedurally defaulted grounds seven
through nine because these grounds were found to be procedurally barred in
the state circuit court. Response at 14-17. Respondents explain, grounds
seven, eight, and nine of the Petition are similar to those asserted in grounds
one, two, and three of the petition for writ of habeas corpus filed in the state
circuit court. Ex. Dl at 14-34. The circuit court founds these grounds
procedurally barred. Id. at 44-58. Therefore, these grounds are procedurally
barred in this Court. Spencer v. Sec’y, Dep’t of Corr., 609 F.3d 1170, 1178-79
(11th Cir. 2010), cert. denied, 562 U.S. 1208 (2011).

Upon review of the record before the Court, grounds seven, eight, and
nine should be dismissed as unexhausted and procedurally defaulted.
Although Petitioner raised these grounds in a state petition for writ of habeas
corpus, the circuit court, in denying these grounds, found they could or should
have been raised in previous motions for postconviction relief. Ex. D1 at 45-
46. On August 14, 2017, the Ist DCA affirmed. Ex. D4. The mandate
issued on September 1, 2017. Ex. D5.

“[A] state prisoner seeking federal habeas corpus relief, who fails to raise
his federal constitution claim in state court, or who attempts to raise it in a
manner not permitted by state procedural rules is barred from pursuing the

same claim in federal court absent a showing of cause for and actual prejudice

15

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 16 of 32 PagelD 1210

from the default.” Alderman v. Zant, 22 F.3d 1541, 1549 (11th Cir.) (citations
omitted) (emphasis added), cert. denied, 513 U.S. 1061 (1994). The record
demonstrates Petitioner did not properly present grounds seven, eight, and
nine to the state courts. Any further attempts to seek post-conviction relief in
the state courts on these grounds will be unavailing. As such, he has
procedurally defaulted the claims.

As Petitioner is procedurally barred from raising these grounds, at this
stage, he must demonstrate cause and prejudice. Upon review, this Court
concludes he has failed to show cause and prejudice. See Reply at 8. He has
also failed to show that failure to address these claims on the merits would
result in a fundamental miscarriage of justice. This Court finds this is not an
extraordinary case as Petitioner has not made a showing of actual innocence
rather than mere legal innocence.

In conclusion, the Court finds grounds seven, eight, and nine are
procedurally defaulted and the fundamental miscarriage of justice exception is
inapplicable. Thus, Petitioner is barred from pursuing grounds seven, eight,

and nine in federal court.

16

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 17 of 32 PagelD 1211

VI. MERITS

Ground One: The Petitioner’s counsel was ineffective for failing to
file a motion to withdraw the Petitioner’s plea prior to the sentencing,
or otherwise object, when the state violated the plea agreement,
which prejudiced the Petitioner.

Petition at 7.

Petitioner claims he was deprived of the effective assistance of counsel.
Claims of ineffective assistance of counsel are “governed by the familiar two-part
Strickland[v. Washington, 466 U.S. 668 (1984)] standard.” Knight v. Fla. Dep’t of
Corr., 958 F.3d 1035, 1038 (11th Cir. 2020), petition for cert. filed, (U.S. Jan. 7, 2021).
Petitioner must make the familiar two-pronged showing:

“First, the defendant must show that counsel's
performance was deficient. This requires showing that
counsel made errors so serious that counsel was not
functioning as the ‘counsel’ guaranteed the defendant
by the Sixth Amendment. Second, the defendant must
show that the deficient performance prejudiced the
defense. This requires showing that counsel's errors
were so serious as to deprive the defendant of a fair
trial, a trial whose result is reliable.” Strickland v.
Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80
L.Ed.2d 674 (1984). Because the petitioner must make
the required showing on both prongs of the Strickland
test, a court may conduct its inquiry in any order and
need not address both components of the test if the
petitioner's showing falls short on either one. Id. at
697, 104 8. Ct. 2052. In particular, where it is easier
to avoid assessing counsel's performance and resolve
the petitioner's claim on the ground that he has not
made a sufficient showing of prejudice, courts are
encouraged to do so. Id.

17

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 18 of 32 PagelD 1212

Lee v. GDCP Warden, 987 F.3d 1007. 1018-19 (11th Cir. 2021).
The Eleventh Circuit warns:

because “[t]he standards created by Strickland and §
2254(d) are both ‘highly deferential, ... when the two

apply in tandem, review is ‘doubly’ so. Harrington [v.

Richter, 562 U.S. 86, 105 (2011)] (internal citations

and quotation omitted). Thus, under § 2254(d), “the

question is not whether counsel’s actions were

reasonable. The question is whether there is any

reasonable argument that counsel _ satisfied

Strickland’s deferential standard.” Id.
Tuomi v. Sec’y, Fla. Dep’t of Corr., 980 F.3d 787, 795 (11th Cir. 2020) petition
for cert. filed, (U.S. Feb. 11, 2021).

With respect to an ineffective assistance challenge to the voluntariness
of a guilty or no contest plea, a petitioner must show there is a “reasonable
probability that, but for counsel’s errors, he would not have pleaded guilty and
would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985).
The ineffective assistance of counsel may require a plea be set aside on the
ground that it was involuntary because voluntariness implicates not only
threats and inducements but also ignorance and incomprehension. Finch v.
Vaughn, 67 F.3d 909, 914 (1995) (citations omitted).

This Court must be mindful that in a post-conviction challenge to a guilty

plea, the representations of the defendant, his counsel, and the prosecutor at

the plea hearing, plus the findings of the judge, constitute “a formidable

18

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 19 of 32 PagelD 1213

barrier.” Blackledge v. Allison, 431 U.S. 63, 73-74 (1977). Indeed, a
defendant’s solemn declarations in open court carry a strong presumption of
verity. Thus, later contentions by a defendant contrary to the record may be
deemed wholly incredible in light of the record.

Respondents assert Petitioner is not entitled to relief on ground one
because the Petition is untimely, or Petitioner fails to establish that the state
court's decision is contrary to or involved an unreasonable application of clearly
established federal law or is based on an unreasonable determination of the
facts. Response at 26. The Court has already determined the Petition is
timely; therefore, the remaining question is whether Petitioner has established
that the state court’s decision was contrary to or an unreasonable application
of Strickland and Hill or based on an unreasonable determination of the facts.

Petitioner exhausted this ground by raising a comparable claim in
ground one of his Amended Motion for Post Conviction Relief. Ex. Cl at 7-9.
The state, in its Response to Defendant’s Post-conviction Motion, referenced
the standard set forth in Strickland and the requirement of, in the context of a
guilty plea, satisfying the prejudice prong by denoting a reasonable probability,
but for counsel’s errors, the defendant would not have pled and would have
insisted on going to trial, citing Hill. Ex. C2at102. Thestate filed a detailed

response to ground one. Id. at 103-107. The circuit court, in its Order

19

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 20 of 32 PagelD 1214

Denying Defendant's Amended Motion for Postconviction Relief, incorporated
the argument and references set forth in the state’s response and denied relief.
Id. at 226. The court found either no deficient performance or no prejudice
under the standards set forth in Strickland and Hill. Id. at 225-26. On April
6, 2016, the 1st DCA affirmed per curiam, Ex. C4, and the mandate issued on
April 22, 2016. Ex. C5.

Here, Petitioner cannot satisfy the “contrary to” test of 28 U.S.C. §
2254(d)(1) as the state court rejected this claim based on Strickland and Hill.
Furthermore, Petitioner has not shown the state court unreasonably applied
Strickland and Hill or unreasonably determined the facts.

Petitioner states he could not provide substantial assistance due to his
prior record; therefore, there was a breach of the plea agreement by the state.
Notably, the state court relied on the state’s response and the record in denying
this ground. The state pointed out that the agreement did not limit
Petitioner's assistance to the Jacksonville Sheriff's Office, meaning Petitioner
could have assisted other agencies. Ex. C2 at 103. Also, the agreement
allowed for third party cooperation on behalf of Petitioner. Id. at 103-104.
The state urged the circuit court to find neither deficient performance on the
part of counsel nor prejudice under these circumstances because the state did

not breach its plea agreement and Petitioner failed to demonstrate prejudice

20

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 21 of 32 PagelD 1215

“because he could have tried to go to other law enforcement agencies and he
could have found a third party to provide cooperation on his behalf.” Id. at
104.

Petitioner has not shown that the state court unreasonably applied
Strickland and Hill or unreasonably determined the facts. Upon review, the
state court was objectively reasonable in its inquiry. As such, Petitioner has
failed to satisfy either the performance or prejudice prongs of Strickland.
Applying the look-through presumption described in Wilson, deference is due
to the 1st DCA’s decision affirming the decision of the circuit court. Therefore.
ground one is due to be denied.

Ground Two: The Petitioner’s counsel was _ ineffective for
misinforming him that if he entered a pleal[,] he could provide
substantial assistance to law enforcement in order to reduce his
sentence[,] which was not the case, thereby rendering his plea
involuntary and prejudicing the Petitioner.

Petition at 7-8 (emphasis added).

Petitioner raised a comparable claim in ground two of his Amended Rule
3.850 motion. Kx. Cl at 9-12. The state responded to Petitioner’s claim for
relief. Ex. C2 at 107-110. The circuit, incorporating the state’s argument

and references, denied post-conviction relief. Id. at 226. The Ist DCA

affirmed. Ex. C4. Thus, ground two is exhausted.

21

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 22 of 32 PagelD 1216

Respondents assert Petitioner is not entitled to relief on ground two
because the Petition is untimely, or Petitioner fails to establish that the state
court's decision is contrary to or involved an unreasonable application of clearly
established federal law or is based on an unreasonable determination of the
facts. Response at 35-36. The Court has already determined the Petition is
timely; therefore, the remaining question is whether Petitioner has established
that the state court’s decision was contrary to or an unreasonable application
of Strickland and Hillor based on an unreasonable determination of the facts.

As the circuit court properly applied the two-pronged Strickland
standard of review, Petitioner fails to satisfy the “contrary to” test of 28 U.S.C.
§ 2254(d)(1).. The circuit court also found Petitioner failed to satisfy the
performance and/or prejudice prongs of Strickland (“each allegedly deficient
act by counsel appears reasonably calculated to advance a legitimate interest
of Defendant or not to have resulted in prejudice.”). Ex. C2 at 226. The lst
DCA affirmed the decision of the circuit court. Ex. C4.

The Court finds the state court’s determination, relying on the state’s
response and the record, is consistent with federal precedent. In the state's
response, references are made to the plea colloquy. Id. at 107. Of import,
“the condition of providing substantial assistance was spelled out in the

agreement and was not limited to the Defendant providing substantial

Zo

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 23 of 32 PagelD 1217

assistance to the Jacksonville Sheriffs Office.” Id. at 108. Further, the state
argued Petitioner should not be allowed to go behind his sworn testimony at
the plea proceeding. Id. at 108. Finally, the state urged the circuit court to
find Petitioner failed to demonstrate a legal deficiency by counsel or prejudice
“because the record establishes that the Defendant was repeatedly told that he
had to cooperate with a law enforcement agency, not just the Jacksonville
Sheriff's Office.” Id. at 109 (emphasis in original).

The lst DCA’s decision, although unexplained, is entitled to AEDPA
deference. Applying the look-through presumption, the state court’s ruling is
based on a reasonable determination of the facts and a reasonable application
of the law. Thus, the state court’s adjudication of the claim is not contrary to
or an unreasonable application of Strickland and its progeny or based on an
unreasonable determination of the facts. Therefore, ground two is due to be
denied.

Ground Three: The Petitioner’s counsel was ineffective for failing to
object to the state’s introduction of evidence of the Petitioner’s arrest
for a new law violation at the sentencing hearing when that was not a
condition of the plea agreement, which prejudiced the Petitioner.
Petition at 8 (emphasis added).

In ground three of his Amended Rule 3.850 motion, Petitioner raised a

comparable claim. Ex.Clat12-14. The state responded to Petitioner’s claim

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 24 of 32 PagelD 1218

for relief. Ex. C2 at 110-13. The circuit court, incorporating the state's
argument and references, denied ground three of the amended motion. Id. at
226. The lst DCA affirmed. Ex. C4. Petitioner adequately exhausted
ground three in the state court system.

Respondents assert ground three is due to be denied because the Petition
is untimely, or Petitioner fails to establish that the state court’s decision is
contrary to or involved an unreasonable application of clearly established
federal law or is based on an unreasonable determination of the facts.
Response at 39-40. Previously in this opinion, the Court determined the
Petition is timely; therefore, the remaining question is whether Petitioner has
established that the state court’s decision was contrary to or an unreasonable
application of Federal law, as determined by the Supreme Court of the United
States, or based on an unreasonable determination of the facts.

Petitioner fails to satisfy the “contrary to” test of 28 U.S.C. § 2254(d)(1).
The circuit court properly applied the two-pronged Strickland standard of
review finding Petitioner failed to satisfy the performance and/or prejudice
prongs of Strickland. Ex. C2 at 226. The lst DCA affirmed the denial of this
ground. Ex. C4.

The state court’s determination, relying on the state’s response and the

record, is consistent with federal precedent and will be given deference

24
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 25 of 32 PagelD 1219

pursuant to AEKDPA. Although unexplained, the 1st DCA’s decision.
affirming the circuit court, is entitled to deference. Applying the look-through
presumption set forth in Wilson, the state court’s ruling is based on a
reasonable determination of the facts and a reasonable application of the law.
In short, the state court’s adjudication of the claim is not contrary to or an
unreasonable application of Strickland and its progeny or based on an
unreasonable determination of the facts. As such, ground three is due to be
denied.

Alternatively, assuming arguendo deficient performance, Petitioner has
not satisfied the prejudice prong of the two-part Strickland standard. See
Response at 40-45. As noted by Respondents, the state presented sufficient
evidence that Petitioner violated the plea agreement independent of any new
law violation; “[a]lthough the State did argue to the court that the new arrest
violated the plea agreement, that argument was a minor point as the
prosecutor indicated that he thought the State had proven the Defendant's
violation of the plea agreement by a preponderance of the evidence, regardless
of the new arrest[.]”. Ex. C2 at 111. Thus, Petitioner is not entitled to relief
on this ground.

Ground Four: The Petitioner’s counsel was ineffective for failing to
object to the state’s sentence recommendation of 15 years to 30 years

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 26 of 32 PagelD 1220

in prison when the state’s recommendation was a breach of the plea
agreement, which prejudiced the Petitioner.

Petition at 8 (emphasis added).

Petitioner exhausted ground four by raising a comparable claim in his
amended post-conviction motion. Ex. Cl at 14-16. The circuit court
summarily denied this ground, referencing its reasoning addressing grounds
one through three. Id. at 226. The lst DCA affirmed. Ex. C4.

The Court finds the state court’s determination is consistent with federal
precedent. Petitioner cannot satisfy the “contrary to” test of 28 U.S.C. (d)(1)
as the state court rejected this claim pursuant to Strickland. Further,
Petitioner has not shown the state court unreasonably applied Strickland or
unreasonably determined the facts. Indeed, this Court concludes the state
court was objectively reasonable in its Strickland inquiry. Also, the lst DCA
affirmed the decision of the trial court.

Alternatively, Petitioner’s failure to establish the prejudice prong of the
Strickland standard is fatal to Petitioner’s claim of ineffective assistance of
counsel. The record shows, at sentencing, the detective recommended a
sentence of 15 years. Ex. Bl at 108. The record also demonstrates that

ultimately, the state recommended to the court a sentence of 15 years in prison

26

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 27 of 32 PagelD 1221

with a minimum mandatory sentence, not a sentence of 15 to 30 years in
prison. Id. at 145. Therefore, Petitioner’s claim that counsel was ineffective
for failure to object to the state’s sentencing recommendation of 15 to 30 years
in prison is without merit as the state recommended to the court a sentence of
15 years, not 15 to 30 years.

Of import, the court imposed a sentence of fifteen years without imposing
a minimum mandatory sentence. Id. at 37-38, 146-47. Thus, Petitioner
cannot satisfy the prejudice prong of Strickland. Without satisfying the
prejudice prong, Petitioner cannot prevail on his claim of ineffective assistance
of counsel. See Brewster v. Hetzel, 913 F.3d 1042, 1051-52 (11th Cir. 2019)
(reviewing court may begin with prejudice component of the Strickland test).
There is no reasonable probability of a different result sufficient to undermine

confidence in the outcome. Therefore, ground four is due to be denied.

 

° In the Plea of Guilty and Negotiated Sentence, the state agreed to waive all applicable
minimum mandatory sentences if Petitioner's cooperation and/or information led to the filing
of at least three prosecutable cases, as defined in the agreement, and the sentence would be
in the range of 0-10 years. Ex. B1 at 24. The state agreed, if Petitioner satisfied all
conditions specified but the information did not lead to the filing of any prosecutable cases,
the range of sentence would be 3 to 15 years, unless a lesser sentence is recommended and
accepted by the state. Id. Finally, if there was a violation of the terms of the agreement,
including failure to provide substantial assistance, the state would not waive any applicable
minimum/mandatory sentence and Petitioner would be sentenced to between 15 and 30 years
in prison. Id. See Plea Transeript, Ex. Bl at 88-90. After a plea colloquy, the court found
the plea freely and voluntarily entered with a full knowledge and understanding of the
consequences of the plea. Id. at 95.

27

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 28 of 32 PagelD 1222

Ground Five: Florida Statutes [sic] Section 893.135 is facially
unconstitutional thereby rendering the Petitioner’s conviction under
the statute invalid.

Petition at 8 (emphasis added).

Petitioner exhausted ground five by raising a comparable claim in his
amended post-conviction motion asserting Petitioner's conviction for
conspiracy to traffic in controlled substances violated his constitutional
protections as declared in Shelton v. Sec’y, Dep’t of Corr., 802 F.Supp.2d 1289
(M.D. Fla. 2011) (Shelton). Ex. Cl at 16-34. The state circuit court denied
this ground noting the Florida Supreme Court rejected such challenges to the
Florida Comprehensive Drug Abuse Prevention and Control Act. Ex. C2 at
226. The Ist DCA affirmed. Ex. C4.

To the extent the state court addressed the federal constitutional claim,
the state’s court’s decision is entitled to AEDPA deference. The Court finds
the state court’s adjudication of this claim is not contrary to or an unreasonable
application of federal law or based on an unreasonable determination of the
facts.

Alternatively, this claim has no merit and is due to be denied. The

Kleventh Circuit reversed the decision in Shelton.!° Shelton v. Sec’y, Dep’t of

 

 

'° Apparently, Petitioner's counsel mailed the amended Rule 3.850 motion to the state circuit
court on August 20, 2012, and it was filed with the state court clerk on August 24, 2012. The
Eleventh Circuit, on August 24, 2012, reversed Shelton.

28

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 29 of 32 PagelD 1223

Corr., 691 F.3d 1348 (11th Cir. 2012), cert. denied, 569 U.S. 923 (2013). As

 

such, Petitioner is not entitled to relief on this ground.

Ground Six: The cumulative effect of counsel’s deficient
performance prejudiced the Petitioner.

Petition at 8 (emphasis added).

Petitioner exhausted this ground by presenting a comparable claim in
his amended post-conviction motion. Ex. Cl at 34-35. The circuit court
rejected this ground as meritless because all of Petitioner’s claims of ineffective
assistance of counsel were denied. Ex. C2 at 227. The lst DCA affirmed.
Ex. C4.

It is clear, Petitioner cannot satisfy the “contrary to” test of 28 U.S.C.
(d)(1) as the state court rejected this claim applying the Strickland standard of
review for claims of ineffective assistance of counsel. Ex. C2 at 225.
Therefore, the state court’s determination is consistent with federal precedent.
In addition, Petitioner has not shown the state court unreasonably applied
Strickland or unreasonably determined the facts. The Court concludes the
state court was objectively reasonable in its Strickland inquiry and its decision
to deny post-conviction relief. Finally, the Court recognizes the Ist DCA

affirmed the decision of the circuit court and the 1st DCA’s decision is entitled

to AEDPA deference. Ex. C4.

29

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 30 of 32 PagelD 1224

After a thorough review of the record and the pleadings, Petitioner has
not demonstrated any of his trial counsel's alleged errors, considered alone.
rise to the level of ineffective assistance of counsel: therefore, there are no
errors to accumulate, and Petitioner is not entitled to habeas relief. See Allen
v. Secy, Dep't of Corr., 767 F. App’x 786, 793 (11th Cir. 2019) (per curiam)
(finding no merit in petitioner’s cumulative error claim based on his failure to
show any actual errors committed by counsel); Morris v. Sec’y, Dep’t of Corr..
677 F.3d 1117, 11382 (11th Cir. 2012) (‘we have nothing to accumulate”); Spears
v. Mullin, 343 F.3d 1215, 1251 (10th Cir. 2003) (when the sum of various zeroes
remains zero, the claim of prejudicial effect of cumulative errors is nil and does
not support habeas relief), cert. denied, 541 U.S. 909 (2004). As the threshold
standard of Strickland has not been met, Petitioner has failed to demonstrate
that his trial was fundamentally unfair and his counsel ineffective. Moreover,
the Court finds Petitioner has not shown specific errors which undermine the
conviction in their cumulative effect; therefore, he has failed to demonstrate
prejudice.

In sum, this Court finds Petitioner failed to present sufficient separate
and individual ineffective assistance of counsel claims: therefore, even
considered cumulatively, his assertions do not render the claim of ineffective

assistance of counsel sufficient. See Benzant v. Jones, No. 16-Civ-20219-

30

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 31 of 32 PagelD 1225

TORRES, 2018 WL 930925, at *14 (S.D. Fla. Feb. 16, 2018) (not reported in I’,
Supp.) (errors not unconstitutional individually do not create a constitutional
violation when added together) (citations omitted), cert. denied, 140 S. Ct. 426
(2019). As such, Petitioner is not entitled to habeas relief on this Sixth
Amendment claim of cumulative error. Therefore, ground six is due to be
denied.

Accordingly, it is now

ORDERED AND ADJUDGED:

1. The Petition for Writ of Habeas Corpus (Doc. 1) is DENIED.

2. This action is DISMISSED WITH PREJUDICE.

3. The Clerk shall enter judgment accordingly and close this case.

4. If Petitioner appeals the denial of the Petition for Writ of Habeas
Corpus (Doc. 1), the Court denies a certificate of appealability. |!
Because this Court has determined that a certificate of appealability is not

warranted, the Clerk shall terminate from the pending motions report any

 

'! This Court should issue a certificate of appealability only if a petitioner makes "a
substantial showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2).. Tomake
this substantial showing, Petitioner "must demonstrate that reasonable jurists would find
the district court's assessment of the constitutional claims debatable or wrong," Tennard vy.
Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or
that "the issues presented were 'adequate to deserve encouragement to proceed further,"
Miller-E] v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880,
893 n.4 (1983)). Upon due consideration, this Court will deny a certificate of appealability.

31

 
Case 3:16-cv-01457-HES-JBT Document 32 Filed 03/22/21 Page 32 of 32 PagelD 1226

motion to proceed on appeal as a pauper that may be filed in this case. Such

termination shall serve as a denial of the motion.

DONE AND ORDERED at Jacksonville, Florida, this Thay of March,

 

 

2021.
Lite _
sa 3/18

C:
Anthony Gates
Counsel of Record

32

 
